ORDER

Upon consideration of the Consent to Disbarment from the practice of law filed by Ronald G. Maurice in accordance with Maryland Rule 16-712d2, and the written recommendation of Bar Counsel, it is this 14th day of May, 1998,
ORDERED, by the Court of Appeals of Maryland, that Ronald G. Maurice be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further
ORDERED, that within ten (10) days from the date of this Order, Ronald G. Maurice shall provide Bar Counsel with a list of his clients, by name, address and telephone number, whose legal matters have not been concluded and identify any client matters, by name, tribunal and docket reference, currently pending in any court or agency; within fifteen (15) days of the date of this Order he shall mail a letter to each client whose legal matter has not been concluded, and to counsel for any other party or to any unrepresented party in a pending action or proceeding, notifying each of them of this Order and the fact that he is unable to practice law; he shall supply Bar Counsel with copies of those letters and he shall promptly deliver to all clients being represented in pending matters any papers or other property to which the clients are entitled, or shall notify the clients and any co-counsel of a suitable time and place to obtain the papers and other property, calling *556attention to any urgency for obtaining the papers and property; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Ronald G. Maurice from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trastees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.